United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 98-7209                                  September Term, 1999

District Intown Properties Limited Partnership, et al.,
               Appellants
               
v.

District of Columbia, et al.,
               Appellees
               


          Appeal from the United States District Court
                  for the District of Columbia
                        (No. 96cv00569)
                                
                                
                                

     Before: Edwards, Chief Judge, Williams and Rogers, Circuit Judges.


                            O R D E R

     It is ORDERED by the Court, on its own motion, that the opinion of Circuit Judge
Williams, concurring in the judgment, filed herein this date is amended, as follows:

          Page 3, 2nd line from the bottom, insert " Lucas," at the beginning of the line.

          Page 7, line 26, delete the closing parenthesis and the period.

          Page 10, line 10, "law," should be amended to read "Law,".


Per Curiam
                                        FOR THE COURT:
Mark J. Langer, Clerk

                                                            
Filed on December 17, 1999